Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-18-00904-CR

                               Hollis Robert BLEDSOE,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

              From the 437th Judicial District Court, Bexar County, Texas
                           Trial Court No. 2018CR9715W
                   Honorable Philip A. Kazen, Jr., Judge Presiding

BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED.

    SIGNED January 30, 2019.


                                            _________________________________
                                            Liza A. Rodriguez, Justice